 



Exhibit 10.4
CAPITOL BANCORP LIMITED
2007 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
(Executive Officers)
Grant Number: «RSU_Number»
     Capitol Bancorp Limited (the “Company”) hereby grants you, «First» «Middle»
«Last» (the “Participant”), an award of restricted stock units (“RSUs”) under
the Capitol Bancorp Limited 2007 Equity Incentive Plan (the “Plan”). The date of
this Agreement is                     , 200___. Subject to the provisions of
Appendix A (attached) and of the Plan, the principal features of this award are
as follows:
Number of RSUs: «RSU_Shares»
Vesting of RSUs: The RSUs will vest according to the following schedule:
[Insert vesting schedule.]
     Unless otherwise defined herein or in Appendix A, capitalized terms herein
or in Appendix A will have the defined meanings ascribed to them in the Plan.
     Your signature below indicates your agreement and understanding that this
Stock Award is subject to all of the terms and conditions contained in
Appendix A and the Plan. For example, important additional information on
vesting and forfeiture of the RSUs is contained in Sections 3 and 4 of
Appendix A. PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE
SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT.

     
 
   
Capitol Bancorp Limited
  Date
 
   
 
   
Participant Name
  Date

1



--------------------------------------------------------------------------------



 



APPENDIX A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
Grant # «RSU_Number»
     1. Grant. The Company hereby grants to the Participant under the Plan an
award of the number of RSUs set forth on the first page, subject to all of the
terms and conditions in this Agreement and the Plan.
     2. Company’s Obligation to Pay. Each RSU represents the right to receive a
share of Common Stock (“Share”) on the date it becomes vested. Unless and until
the RSUs will have vested in the manner set forth in Sections 3 and 4, the
Participant will have no right to payment of any such RSUs. Prior to actual
payment of any vested RSUs, such RSUs will represent an unsecured obligation of
the Company, payable (if at all) only from the general assets of the Company.
     3. Vesting Schedule. Subject to Section 4, the RSUs awarded by this
Agreement will vest in the Participant according to the vesting schedule set
forth on the attached Restricted Stock Unit Agreement, subject to the
Participant continuing to be a Service Provider through each such date.
     4. Forfeiture upon Termination of Status as a Service Provider.
Notwithstanding any contrary provision of this Agreement, if the Participant
ceases to be a Service Provider for any or no reason, the then unvested RSUs
awarded by this Agreement will thereupon be forfeited at no cost to the Company
and the Participant will have no further rights thereunder.
     5. Payment after Vesting. Any RSUs that vest in accordance with Section 3
will be paid to the Participant (or in the event of the Participant’s death,
pursuant to Section 6 hereof) in whole Shares, provided that to the extent
determined appropriate by the Company, any federal, state and local withholding
taxes with respect to such RSUs will be paid by reducing the number of Shares
actually paid to the Participant.
     6. Payments after Death. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the Participant’s designated beneficiary, or if no beneficiary survives
the Participant, administrator or executor of the Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
     7. Deferral Election. If permitted, the Participant may elect to defer
delivery of the payment of any Shares, which election will be subject to such
documentation as the Company may promptly and reasonably request, and any terms

A-1



--------------------------------------------------------------------------------



 



under the applicable deferred compensation plan as the Committee deems
appropriate. Unless otherwise determined by the Committee, any such deferral
election by the Participant will be void and not given effect unless the
Participant’s deferral election is made at least twelve (12) months prior to the
date the Shares otherwise are scheduled to be paid. The Committee may require
that the Participant make an election earlier than twelve (12) months prior to
the date the Shares are scheduled to be paid. Upon the date the Shares vest to
which a deferral election applies, the Company will create a bookkeeping entry
initially representing an amount equivalent to the Fair Market Value of the
number of Shares that would have otherwise been payable hereunder had a deferral
election not been made. Any such obligation will represent an unfunded and
unsecured obligation of the Company. Notwithstanding anything to the contrary,
any such deferral election, if permitted by the Committee, shall comply with the
applicable requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, and the Department of Treasury regulations and other interpretive
guidance issued thereunder.
     8. Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares will be issued to the
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by the Participant with respect to the
payment of income, employment and other taxes which the Company determines must
be withheld with respect to such Shares so issuable. The Administrator, in its
sole discretion and pursuant to such procedures as it may specify from time to
time, may permit the Participant to satisfy such tax withholding obligation, in
whole or in part by one or more of the following: (a) paying cash, (b) electing
to have the Company withhold otherwise deliverable Shares having a Fair Market
Value equal to the minimum amount required to be withheld, (c) delivering to the
Company already vested and owned Shares having a Fair Market Value equal to the
amount required to be withheld, or (d) selling a sufficient number of such
Shares otherwise deliverable to Participant through such means as the Company
may determine in its sole discretion (whether through a broker or otherwise)
equal to the amount required to be withheld. If the Participant fails to make
satisfactory arrangements for the payment of any required tax withholding
obligations hereunder at the time any applicable RSUs otherwise are scheduled to
vest pursuant to Section 3, the Participant will permanently forfeit such RSUs
and the RSUs will be returned to the Company at no cost to the Company and the
Participant will have rights to acquire any Shares with respect thereto.
     9. Rights as Shareholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
shareholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to the Participant.
     10. No Effect on Service. The Participant’s service with the Company and
its Subsidiaries is on an at-will basis only. Accordingly, the terms of the
Participant’s service with the Company and its Affiliates will be determined
from time to time by the

A-2



--------------------------------------------------------------------------------



 



Company or the Affiliate employing or retaining the Participant (as the case may
be), and the Company or the Affiliate will have the right, which is hereby
expressly reserved, to terminate or change the terms of the service of the
Participant at any time for any reason whatsoever, with or without Cause.
     11. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company at One Business & Trade
Center, 200 Washington Square North, Lansing, MI 48933, Attn: Equity Incentive
Plan Administrator, or at such other address as the Company may hereafter
designate in writing.
     12. Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
     13. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     14. Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to the
Participant (or his estate), such issuance will not occur unless and until such
listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. Where
the Company determines that the delivery of the payment of any Shares will
violate federal securities laws or other applicable laws, the Company will defer
delivery until the earliest date at which the Company reasonably anticipates
that the delivery of Shares will no longer cause such violation. The Company
will make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.
     15. Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
     16. Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or

A-3



--------------------------------------------------------------------------------



 



revoke any such rules (including, but not limited to, the determination of
whether or not any RSUs have vested). All actions taken and all interpretations
and determinations made by the Administrator in good faith will be final and
binding upon Participant, the Company and all other interested persons. No
member of the Administrator will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.
     17. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
     18. Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
     19. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to RSUs awarded under the Plan or future RSUs that
may be awarded under the Plan by electronic means or request Participant’s
consent to participate in the Plan by electronic means. Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an online or electronic system established and
maintained by the Company or a third party designated by the Company.

A-4